USCA11 Case: 20-11473      Date Filed: 10/23/2020   Page: 1 of 4



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-11473
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 4:19-cr-00117-RSB-CLR-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

SHANNON SHEMELE CLANCY,
a.k.a Redman,

                                                             Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                               (October 23, 2020)

Before WILSON, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:

      Shannon Clancy pled guilty to distributing cocaine in violation of 21 U.S.C.

§§ 841(a)(1) and was sentenced to a term of 151 months’ imprisonment. Clancy
             USCA11 Case: 20-11473          Date Filed: 10/23/2020       Page: 2 of 4



now appeals his sentence, arguing that the district court erred in applying a two-

level sentencing enhancement pursuant to U.S.S.G. § 2D1.1(b)(12).1 The

government moved to dismiss Clancy’s appeal based on an appeal waiver in his

plea agreement. Because that appeal waiver is valid, we grant the government’s

motion to dismiss Clancy’s appeal. 2

       Clancy’s written plea agreement with the government contained the

following appeal waiver:

       Defendant entirely waives his right to a direct appeal of his conviction
       and sentence on any ground (including any argument that the statute to
       which the defendant is pleading guilty is unconstitutional or that the
       admitted conduct does not fall within the scope of the statute). The only
       exceptions are that the Defendant may file a direct appeal of his
       sentence if (1) the court enters a sentence above the statutory
       maximum, (2) the court enters a sentence above the advisory
       Sentencing Guidelines range found to apply by the court at sentencing;
       or (3) the Government appeals the sentence. Absent those exceptions,
       Defendant explicitly and irrevocably instructs his attorney not to file an
       appeal.

       We enforce appeal waivers that are made knowingly and voluntarily. See

United States v. Bascomb, 451 F.3d 1292, 1294 (11th Cir. 2006); United States v.

Bushert, 997 F.2d 1343, 1350–51 (11th Cir. 1993). Appeal waivers are valid even

if the issues raised on appeal are meritorious. United States v. Grinard-Henry, 399



       1
         This provision of the Sentencing Guidelines provides for a two-level enhancement “[i]f
the defendant maintained a premises for the purpose of manufacturing or distributing a
controlled substance.” U.S.S.G. § 2D1.1(b)(12).
       2
           Clancy did not file a response to the government’s motion to dismiss his appeal.
                                                 2
            USCA11 Case: 20-11473          Date Filed: 10/23/2020   Page: 3 of 4
F.3d 1294, 1296 (11th Cir. 2005) (“An appeal waiver includes the waiver of the

right to appeal difficult or debatable legal issues or even blatant error.” (citing

United States v. Howle, 166 F.3d 1166, 1169 (11th Cir. 1999))). To demonstrate

that a waiver was made knowingly and voluntarily, the government must show that

either (1) the district court specifically questioned the defendant about the waiver

during the plea colloquy; or (2) the record makes clear that the defendant otherwise

understood the full significance of the waiver. Bushert, 997 F.2d at 1351.

      Here, we find Clancy’s waiver was made knowingly and voluntarily.

During the Rule 11 plea colloquy, the district court accurately described and

specifically questioned Clancy about the waiver provision, and he indicated that he

understood it. Also, Clancy signed the plea agreement, certifying that he

understood, discussed with his attorney, and voluntarily agreed to the waiver

provision. Because the government has demonstrated that the appeal waiver is

valid, we will enforce it here.

      Further, the three exceptions outlined in Clancy’s waiver do not apply here.

The district court sentenced Clancy to 151 months’ imprisonment, well below the

statutory maximum of 20 years’ imprisonment,3 and at the bottom of Clancy’s

Guidelines range of 151–188 months’ imprisonment. Since (1) Clancy was not

sentenced above the statutory maximum, (2) he was not sentenced above his

      3
          See 21 U.S.C. § 841(a)(1) and (b)(1)(C).
                                                3
          USCA11 Case: 20-11473      Date Filed: 10/23/2020   Page: 4 of 4



advisory Sentencing Guidelines range, and (3) the government has not appealed the

sentence, the appeal waiver bars Clancy’s current appeal.

      Accordingly, we GRANT the government’s motion to dismiss this appeal

based on Clancy’s appeal waiver.




                                         4